Title: To James Madison from Francis Corbin, 5 May 1816
From: Corbin, Francis
To: Madison, James


        
          The Reeds. Wh: Ch: Po: Off: C.C. Virginia.May 5th. 1816
          Dear Sir
        
        Some days ago I requested my friends Genl. Mason, Mr. R.B. Lee, and Col: Tayloe to wait upon you with my respects, and to acquaint you that I would act as a Commissioner of the Subscriptions to the Bk. of the U.S. in Richmond, on the first of July next, if you thought proper to appoint me. To those gentlemen I suggested some Reasons for thinking that you could not make an appointment that would be more satisfactory to the Country People.
        The compensation which the Law proposes is no object. But it is an object with me, and will be beneficial to the Bank, so far as $25000 or $20000 extend, to convert my Stock in the British Funds into the Stock of this Bank.
        It is possible too that thro’ the Door of this Institution I may be enabled to make my Escape from Slavery, a great point, at which I have been laboring all my life.
        But—whether I succeed or not in either of these views—for delicacy may, perhaps, defeat both, I still think that by consulting the Interests of our honest Country people, in preference to those of Town Speculators, Town Stock Jobbers, and Town Monopolizers, I shall render some service to the public and not discredit your Selection.
        Be pleased to present my very respectful compliments to Mrs. Madison, and permit me to subscribe myself, as usual, Dear Sir, with very Sincere Regard, Your much Obliged & mo: faithful Hle. St.
        
          Francis Corbin
        
      